Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 23, 2018

                                       No. 04-18-00061-CV

                                CITY OF CARRIZO SPRINGS,
                                         Appellant

                                                 v.

                                       Gregory HOWARD,
                                            Appellee

                  From the 365th Judicial District Court, Dimmit County, Texas
                            Trial Court No. 15-02-12509-DCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding

                                          ORDER
        The appellant’s brief has been filed. Although only substantial compliance with Rule 38
is required, we may order a party to amend, supplement, or redraw a brief if it flagrantly violates
Rule 38. See Tex. R. App. P. 38.9(a). The argument section of the brief contains no citations to
the appellate record. This briefing defect constitutes a flagrant violation of Rule 38.

        We therefore order appellant to file an amended brief by April 9, 2018. If a timely
amended brief that corrects this deficiency is not filed, we may strike the brief, prohibit appellant
from filing another, and proceed as if appellant had failed to file a brief. See Tex. R. App. P.
38.9(a). This may include dismissal of this appeal for want of prosecution. Id. R. 38.8(a)(1).
Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court